Filed:  April 11, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT,
	Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S49172, S49176)
(Consolidated for Review and Opinion)
	En Banc
	On petitions to review ballot titles.
	Submitted on the record February 14, 2002.
	David J. Hunnicutt, Tigard, filed the petitions for himself.
	Jas. Jeffrey Adams, Assistant Attorney General, Salem, filed
the answering memoranda for respondent.  With him on the
answering memoranda were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	GILLETTE, J.
	Ballot titles referred to Attorney General for modification.
		GILLETTE, J.
		These are two ballot title review proceedings that this
court has consolidated for review and opinion.  Petitioner
challenges various aspects of the Attorney General's certified
ballot titles for two proposed initiative measures, which the
Secretary of State has denominated as Initiative Petitions 145
and 149 (2002).  We review the Attorney General's certified
ballot titles to determine whether they substantially comply with
the requirements of ORS 250.035(2).  See ORS 250.085(5) (setting
out standard of review).  For the reasons that follow, we
conclude that the ballot titles in question do not comply with
the foregoing requirements in one respect.  We therefore refer
each ballot title to the Attorney General for modification.  ORS
250.085(8).
		The proposed measures are virtually identical, as are
the Attorney General's ballot titles for them.  If enacted, they
would prevent expansion of urban growth boundaries to include
parcels of land that are designated for agriculture, forest, or
mixed agriculture/forest use, if the parcels are composed
predominantly of "prime farmland," "high-value farmland," or
"prime forestland."  The prohibition would not apply to parcels
that are surrounded by an urban growth boundary or other land
that does not fall within the prohibition, or to parcels that are
smaller than 80 acres.  The proposed measures differ only with
respect to the geographical areas to which they would apply.
		Each proposed measure contains three sections.  The
first section of each is identical, except that Initiative
Petition 145 would apply to the "Willamette Valley," while
Initiative Petition 149 would apply to "Western Oregon."  The
second section of each contains the exceptions to the proposed
measure's scope and is identical.  The third section of each
contains cross-references to definitions of terms found elsewhere
in each proposed measure.  The third sections also are identical,
save that the one for Initiative Petition 145 contains a cross-
reference to a statutory definition of "Willamette Valley," while
the one for Initiative Petition 149 contains a cross-reference to
a statutory definition of "Western Oregon."
		Petitioner challenges the caption, "yes" vote result
statement, and summary for each of the proposed measures.  We
have considered his challenges to the captions and "yes" result
statements, and conclude that those challenges are not well
taken.  We turn to his challenges to the summaries. 
		Each summary places the terms "prime farmland or
forestland" and "high-value farmland" in quotation marks, and
then includes the following sentence:  "Defines quoted terms by
citing current statutes."  Petitioner asserts, and the Attorney
General acknowledges, that the quoted sentence is incorrect.  In
fact, the cross-references in the proposed measures to the terms
"prime farmland" and "prime forestland" refer to federal
regulations, not to Oregon statutes.  We agree that the Attorney
General's concessions are well taken; the summaries in the two
ballot titles are inaccurate.
		The Attorney General argues that this court nonetheless
should certify the two ballot titles because, he asserts, the
inaccuracy does not take the ballot titles out of substantial
compliance with the requirement of ORS 250.035(2)(d) that a
ballot title contain "[a] concise and impartial statement of not
more than 125 words summarizing the state measure and its major
effect."  We disagree.  Based on the ballot title summaries, a
diligent voter would assume that he or she could search state and
federal statutes for all the pertinent definitions to help
understand the scope of the proposed measures.  Such an
assumption would be wrong, because two of the pivotal definitions
are in federal regulations, not statutes.  Thus, a voter who
relied on the statements in the summaries that the definitions
could be found in "current statutes" would be thwarted in trying
to understand all that the proposed measures cover.  The problem
is easily remedied, but remedied it must be.
		Ballot titles referred to Attorney General for
modification.